         Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 1 of 8. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Dawn Tipton,                                      No.
                       Plaintiff,
                                                   COMPLAINT
 v.
 Family First Caregivers, Inc. and James
 Nowak,
                       Defendants.



        Plaintiff, Dawn Tipton (“Plaintiff”), sues the Defendants, Family First Caregivers, Inc.

and James Nowak (collectively “Defendants”) and alleges as follows:

                                PRELIMINARY STATEMENT

        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

earned minimum wages and all earned wages.

        2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

        3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.



                                                -1-
         Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 2 of 8. PageID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Northern District of Ohio, and

Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Cuyahoga County,

Ohio, and is a former employee of Defendant.

        8.       At all material times, Defendant Family First Caregivers, Inc., is a corporation

duly licensed to transact business in the State of Ohio. At all material times, Defendant Family

First Caregivers, Inc. does business, has offices, and/or maintains agents for the transaction of its

customary business in Cuyahoga County, Ohio.

        9.       At all material times, Defendant does business as “Family First Caregivers.”

        10.      At all relevant times, Defendant Family First Caregivers, Inc. was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in




                                                   -2-
        Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 3 of 8. PageID #: 3




the interest of an employer in relation to an employee. At all relevant times, Defendant Family

First Caregivers, Inc. had the authority to hire and fire employees, supervised and controlled

work schedules or the conditions of employment, determined the rate and method of payment,

and maintained employment records in connection with Plaintiff’s employment with Defendants.

As a person who acted in the interest Family First Caregivers, Inc. in relation to the company’s

employees, Defendant Family First Caregivers, Inc. is subject to liability under the FLSA.

       11.     Defendant James Nowak is the owner of Family First Caregivers, Inc. and was at

all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       12.     Under the FLSA, Defendant James Nowak is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant James Nowak is the owner of Family First Caregivers, Inc. At all

relevant times, James Nowak had the authority to hire and fire employees, supervised and

controlled work schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment with

Defendants. As a person who acted in the interest of Family First Caregivers, Inc. in relation to

the company’s employees, James Nowak is subject to individual liability under the FLSA.

       13.     At all material times, Defendants are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4111, et seq.

       14.     At all material times, Defendants are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4113, et seq.

       15.     Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.




                                                -3-
        Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 4 of 8. PageID #: 4




       16.    Plaintiff, in her work for Defendants, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

       17.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in

commerce or the production of goods for commerce.

       18.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in

interstate commerce.

       19.    Plaintiff, in her work for Defendants, regularly handled goods produced or

transported in interstate commerce.

       20.    Plaintiff, in her work for Defendants, regularly produced goods for interstate

commerce.

                                 NATURE OF THE CLAIM

       21.    Defendants own and/or operate as Family First Caregivers, Inc., an enterprise

located in Cuyahoga County, Ohio.

       22.    Plaintiff was hired by Defendants as a welder and worked for Defendants from

approximately December 1, 2019 through March 25, 2020.

       23.    Defendants, in their sole discretion, agreed to pay Plaintiff $13.50 per hour for all

hours she worked.

       24.    During the time that Plaintiff worked for Defendants, Plaintiff worked

approximately 40 hours per week for Defendants.

       25.    Plaintiff left her employment with Defendants on or about March 25, 2020.

       26.    Plaintiff was not compensated any wage whatsoever for the final workweek of her

employment with Defendants.




                                               -4-
        Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 5 of 8. PageID #: 5




       27.     Despite having worked approximately 40 hours for Defendants in her final

workweek, Defendants did not pay her any wage whatsoever for such time worked.

       28.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

       29.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4111.

       30.     As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4113.

       31.     Defendants have and continue to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during her final workweek.

       32.     Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during her final workweek.

       33.     Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

any wage whatsoever for all hours worked during her final workweek.

       34.     Plaintiff is a covered employee within the meaning of the FLSA.

       35.     Plaintiff is a covered employee within the meaning of ORC § 4111.

       36.     Plaintiff is a covered employee within the meaning of ORC § 4113.

       37.     Plaintiff was a non-exempt employee.

       38.     Defendants refused and/or failed to properly disclose to or apprise Plaintiff of her

rights under the FLSA.

       39.     Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.




                                                -5-
           Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 6 of 8. PageID #: 6




          40.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          41.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal to twice the unpaid

wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

          42.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

                        COUNT ONE: FAIR LABOR STANDARDS ACT
                           FAILURE TO PAY MINIMUM WAGE

          43.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          44.    Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of her employment.

          45.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

          46.    Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

          WHEREFORE, Plaintiff, Dawn Tiptonn, individually, respectfully request that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid


                                                  -6-
         Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 7 of 8. PageID #: 7




minimum wages, plus an additional equal amount as liquidated damages, prejudgment and post-

judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

additional relief this Court deems just and proper.

                      COUNT TWO: OHIO REVISED CODE § 4111.01
                         FAILURE TO PAY MINIMUM WAGE

       47.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       48.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of her employment.

       49.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.

       50.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Dawn Tipton, individually, respectfully requests that the

Court grant relief in Plaintiffs’ favor, and against Defendants for compensation for unpaid

minimum wages, plus an additional amount equal to twice the unpaid minimum wages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of

this action, and any additional relief this Court deems just and proper.

                      COUNT THREE: OHIO REVISED CODE § 4113
                          FAILURE TO PAY WAGES OWED

       51.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.




                                                 -7-
           Case: 1:20-cv-02101-SO Doc #: 1 Filed: 09/17/20 8 of 8. PageID #: 8




          52.    Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of her employment.

          53.    Defendants’ practice of willfully failing to pay Plaintiff wages for labor

performed violates ORC § 4113.

          54.    Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

          WHEREFORE, Plaintiff, Dawn Tipton, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

wages, liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees,

costs, and disbursements of this action, and any additional relief this Court deems just and

proper.


          RESPECTFULLY SUBMITTED this 17th day of September, 2020.

                                                        BENDAU & BENDAU PLLC

                                               By: /s/ Christopher J. Bendau
                                               Clifford P. Bendau, II (OH No. 0089601)
                                               Christopher J. Bendau
                                               BENDAU & BENDAU PLLC
                                               P.O. Box 97066
                                               Phoenix, Arizona 85060
                                               Telephone AZ: (480) 382-5176
                                               Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com

                                               THE LAW OFFICES OF SIMON & SIMON
                                               By: /s/ James L. Simon
                                               James L. Simon (OH No. 0089483)
                                               6000 Freedom Square Dr.
                                               Independence, OH 44131
                                               Telephone: (216) 525-8890
                                               Facsimile: (216) 642-5814
                                               Email: jameslsimonlaw@yahoo.com

                                                  -8-
